Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 September 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
See attached copy of PTO-1449.

Status of Application
2.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 8 September 2021 are acknowledged.
	Claims 1, 3-9, 12, 15-25, and 33-35 are currently pending.  Claims 2, 10-11, 13-14, and 26-32 are cancelled. Claims 1, 7, and 9 are amended. Claims 34-35 are newly added.  Claims 1, 3-9, 12, 15-25, and 33-35 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2021 has been entered.

Claim Objections
4.	Claim 35 is objected to because of the following informalities: the end of the claim is missing punctuation. 

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-9, 12, 15-25, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites “A nicotine delivery product consisting of a population  of particles, said particles consisting of nicotine-loaded cation exchange resin or a combination of nicotine-loaded cation exchange resin and an organic polyol, and said population comprising…wherein said cation exchange resin consists of a copolymer of methacrylic acid and divinylbenzene.” The nicotine delivery product is directed to closed language consisting of solely a population of particles wherein the particles consist solely of nicotine loaded cation exchange resin or a combination of nicotine loaded cation exchange resin and an organic polyol.  However the population is directed to the open language of “comprising” allowing for additional agents to be present in the nicotine delivery product.  The open language of comprising with regards to the population is also found in claims 3 and 33.  Claim 4 uses “comprising” language when referring to the particles.  Claim 9 further recites “said particles comprise” which is open language directly conflicting with the closed language of claim 1 regarding “said particles consisting of”.  Thus there is conflicting use of open and closed language in the claims.  For examination purposes the claims will be interpreted as open “comprising” language. 

8.	Claim 8 recites “wherein the organic polyol comprises glycerol, or wherein the organic polyol consists essentially of glycerol”.  This depends from claims 7 and 1 which ultimately state “said particles consisting of nicotine-loaded cation exchange resin or a combination of nicotine-loaded cation exchange resin and an organic polyol.” Thus claim 1 is directed to the closed language of an organic polyol, i.e., a single polyol and a nicotine-loaded cation exchange resin.  However, claim 8 uses the open language of “the organic polyol comprises glycerol”, implying that glycerol is one of several organic polyols.  For examination purposes the claims will be interpreted as open “comprising” language.

9.	Claim 34 recites the closed language of “A nicotine delivery product consisting of a population of nicotine polacrilex resin particles” followed by the open language of “said population comprising”.  Even though the product may solely be limited to a population of nicotine polacrilex resin particles the population can be open to any other components.  Thus the claims are interpreted as the open language of “comprising”.  Claim 35 recites “wherein the nicotine polacrilex resin particles comprise” which is also open language conflicting with the closed language of 34.  This will also be interpreted as the open “comprising” language for examination purposes. 

Claim Rejections – 35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-4, 12, 15, 17, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Patent Application Publication No. 2011/0214681).
	Axelsson et al. teach a nicotine-cellulose combination with a mean particle size suitable for fast onset of action of nicotine after application to the oral cavity.  See abstract. The composition comprises nicotine or a salt, solvate, complex, adduct, or derivative thereof.  See paragraph [0021]. The mean particle size is from 200 to 300 µm.  See paragraph [0032].  The carrier may be able to form a complex with nicotine such as an ion-exchange compound including polacrilex.  See paragraph [0042].  Axelsson et al. teach at most 5% of the nicotine-cellulose combination having a particle size of 200 µm or less.  The composition has a high release rate so that when subjected to in vitro dissolution test, 45% or more is released within 30 minutes.  See paragraph [0001].  The composition is in powder form.  See paragraph [0094]. Nicotine is present in the product in amounts of 0.5 to 10 mg.  See paragraph [0051]. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce a nicotine product comprising nicotine and polacrilex wherein at least 90% of the particles are within the range of 200-300 µm because Axelsson et al. teach the importance of particle size on the release profile of nicotine including nicotine-complexes (i.e., nicotine-polacrilex complex) wherein particles are preferably between 200-300 µm with at most 5% at 200 µm or less.

12.	Claims 1, 3-9, 12, 15, 17, 19-20, 25, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (U.S. Patent Application Publication No. 2014/0230833) in view of Axelsson et al. (U.S. Patent Application Publication No. 2011/0214681).
	Andersen teaches a nicotine delivery product comprising the reaction product of a nicotine/cation exchange resin complex and an organic polyol. The product is particularly suited for delivering nicotine as a chewing gum or lozenge.  See abstract.  The dried product is typically milled and/or sieved to a substantially uniform particle size before being used.  See paragraph [0042]. The cation exchange resin bears a carboxylic acid group, such as a weakly acidic type of resin containing carboxylic functional groups, typically derived from polymers or copolymers of methacrylic acid. See paragraph [0028].
	Regarding instant claim 5, Andersen teach a ratio of cation exchange resin to nicotine of 1:1 to 10:1.  See claim 14. 
	Regarding instant claim 6, the drying process was stopped when the water content was about 3% by weight.  See paragraph [0047]. 
	Regarding instant claims 7-8, the organic polyol can be glycerol. See paragraphs [0033-0036]. 
	Regarding instant claim 9, the ratio of polyol to resin is 1:1 to 1:10.  See claim 17.
	Regarding instant claim 11, cationic ion exchange resins mays also include polymers of styrene or copolymers of styrene and divinylbenzene.  See paragraph [0028]. The cation exchange resin can by polacrilex.  See claim 7. 
	Regarding instant claim 12, the product is dried.  See Examples. 
	Regarding instant claims 15 and 19-20, Andersen teach a chewable gum comprising a chewing gum base and a nicotine delivery product.  See claim 22.  
	Regarding instant claim 25, the nicotine product can be a lozenge.  See abstract. 
	Andersen do not teach particle size ranges.
	Axelsson et al. teach a nicotine-cellulose combination with a mean particle size suitable for fast onset of action of nicotine after application to the oral cavity.  See abstract. The composition comprises nicotine or a salt, solvate, complex, adduct, or derivative thereof.  See paragraph [0021]. The mean particle size is from 200 to 300 µm.  See paragraph [0032].  The carrier may be able to form a complex with nicotine such as an ion-exchange compound including polacrilex.  See paragraph [0042].  Axelsson et al. teach at most 5% of the nicotine-cellulose combination having a particle size of 200 µm or less.  The composition has a high release rate so that when subjected to in vitro dissolution test, 45% or more is released within 30 minutes.  See paragraph [0001].  The composition is in powder form.  See paragraph [0094]. Nicotine is present in the product in amounts of 0.5 to 10 mg.  See paragraph [0051].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the particle size of the nicotine complex wherein at least 90% of the particles are within the range of 200-300 µm because Axelsson et al. teach the importance of particle size on the release profile of nicotine including nicotine-complexes (i.e., nicotine-polacrilex complex).  One would have been motivated, with a reasonable expectation of success, to increase drug release to achieve a desired drug release profile.  

13.	Claims 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (U.S. Patent Application Publication No. 2014/0230833) in view of Axelsson et al. (U.S. Patent Application Publication No. 2011/0214681) as applied to claims 1, 3-9, 12, 15, 17, 19-20, 25, and 33-35 above further in view of Svandal et al. (U.S. Patent Application Publication No. 2013/0251779). 
	Neither Andersen or Axelsson et al. teach a nicotine delivery product in the range of 0.1 to 100 mg or an oral dosage form having a weight in the range of 0.1 to 10 g.  
	Svandal et al. teach a nicotine oral delivery product containing a powder enclosed in a water insoluble pouch, wherein said powder comprises 0.1 to 20 mg nicotine and a chewing gum composition.  See abstract.  Powdered tobacco with an average particle size of about 300 µm is used in the composition.  See Example 1.  Example 3 is directed to nicotine polacrilex resin wherein nicotine is bound to Amberlite IR P64.  The nicotine is sieved and mixed.  Table 5 shows 13.3 to 53.4 mg of nicotine polacrilex, i.e., nicotine product, with 135 to 270 mg of chewing gum composition, totaling between 0.1 to 10 g.  
	It would have been well within the purview of the skilled artisan to modify the amount and weight of the nicotine delivery product and oral dosage form within known effective amounts to optimize delivery amounts. 

14.	Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (U.S. Patent Application Publication No. 2014/0230833) in view of Axelsson et al. (U.S. Patent Application Publication No. 2011/0214681) and Svandal et al. (U.S. Patent Application Publication No. 2013/0251779) as applied to claims 1, 3-9, 12, 15-20, 22, 25 and 33-35 above further in view of Andersen et al. (WO 2009/080022).
	Neither Andersen, Axelsson et al., or Svandal et al. teach a compressed chewing gum tablet. 
	Andersen et al. teach a compressed chewing gum tablet comprising pharmaceutically active ingredients comprising at least one chewing gum module.  See abstract.  The compressed chewing gum tablet comprises nicotine polacrilex.  See claim 45.   The gum is provided with an outer coating.  See claim 59. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to compress the chewing gum to provide a more controlled delivery of the active ingredient.  See Andersen et al., page 2.  One would have been motivated, with a reasonable expectation of success, because Andersen et al. teach similar nicotine polacrilex compounds as taught by Svandal and Andersen in compressed form.  

Response to Arguments
	Applicants’ arguments filed 8 September 2021 have been fully considered but they are not persuasive.
15.	Applicants argued, “Claim 1 recites open language to refer to the size distribution of the population of particles but only consists of a population of particles.”
	In response to applicants’ arguments, the open “comprising” language is directed to the population as a whole, not to the particle sizes and thus conflicts with the closed consisting of language.
	Thus this rejection is maintained. 

16.	Applicants argued, “The particles of the nicotine-cellulose combination of Axelsson are based on a cellulose matrix.  Axelsson does not teach or suggest a nicotine delivery product consisting of a population of particles, said particles consisting of nicotine-loaded cation exchange resin or a combination of nicotine-loaded cation exchange resin and an organic polyol. The nicotine-cellulose combination is very different form the nicotine-loaded cation exchange resin particles.  Axelsson fails to disclose any particle size range that is relevant to the nicotine cation exchange resin. The properties of the carrier affect nicotine release and stability and the teaching of nicotine-cellulose combination are not relevant to other carriers.  Applicant shows that particles having a size of 90-125 microns have improved stability whereas Axelsson teaches that particles below 200 micron are not desirable.  The data shows that the coarser the NPR particles, the lower the amount of nicotine degradation.”
	In response to applicants’ arguments, Axelsson recites “A snuff composition according to the invention normally comprises a carrier comprising internal voids. Such voids may at least partially comprise said nicotine. The carrier is typically insoluble in water or has a low solubility in water. Thus, it typically has a solubility in water at room temperature of less than 1% w/w. A particular suitable carrier for use in a snuff composition of the invention is a cellulose, such as a microcrystalline cellulose ("mcc"). Certain specific embodiments may also utilize other forms of carriers, in addition to or including mcc, such as but not limited to fibrous material or carbohydrates including cellulose (including hemicellulose, celluloses with different crystallinities and structures (e.g., varying structures including solid fibers, and addition or including fibers or the like in various structures such as web-like structures and/or other structures), including naturally occurring celluloses including Cladophora sp. Algae cellulose or the like), dextran, agarose, agar, pectin, alginate, xanthan, chitosan, starch (including potato starch) etc. or mixtures thereof. While not intended to be bound by theory, it is believed as of the time of this patent application that nicotine may interact the carrier (for example, mcc or other suitable carrier including other cellulose carriers) by absorbing into and/or adsorbing onto the carrier. Such interaction is completely or nearly completely reversible.  See paragraphs [0023-0024].  Axelsson also recites “The carrier may be capable of forming a complex with nicotine such as, e.g., in the case that the carrier compound is an ion-exchange compound including polacrilex.  See paragraph [0042].  Thus the carrier material does not have to be cellulose, but instead can be polacrilex and when the carrier material is polacrilex, a complex is formed.  Although Axelsson exemplifies cellulose, this is not the only carrier material taught and does not have to be present in the composition as cited above.  With regards to particle size, the claim is directed to a population of nicotine-loaded cationic exchange resin particles having a particular particle size.  Applicants argued that the particle size is directed to the cellulose nicotine combination.  Since the cellulose may be replaced with polacrilex as the carrier, the particle size refers to the carrier nicotine combination.  
	With regards to the unexpected results, the data is directed to two examples within the claimed range, i.e., 100% of particles with a size of 90-125 microns and 90.8% particles in the range of 125-200 microns with the remaining particles ranging from 200-250.  Both examples use a nicotine polacrilex complex.  The claims are not commensurate in scope with the data since the claims are directed to at least 90% of the particles within a wider range than the examples, i.e., 90-300 micron.  Thus a side by side analysis cannot be conducted to determine if the 90% of the particle encompassing the entire range of 90-300 micron would behave the same as the two examples tested.
	Thus these rejections are maintained.

17.	Applicants argued, “A person of ordinary skill would not be motivated to modify the nicotine cation exchange resin particles of Andersen based on the teachings of Axelsson since the cellulose in Axelsson is structurally different from a cation exchange resin. Svandal and Andersen II fails to remedy the deficiencies of Andersen and Axelsson.”
	In response to applicants’ arguments, Axelsson recites “The carrier may be capable of forming a complex with nicotine such as, e.g., in the case that the carrier compound is an ion-exchange compound including polacrilex.  See paragraph [0042].  Thus the carrier material does not have to be cellulose, but instead can be polacrilex and when the carrier material is polacrilex, a complex is formed.  Although Axelsson exemplifies cellulose, this is not the only carrier material taught and does not have to be present in the composition as cited above.  With regards to particle size, the claim is directed to a population of nicotine-loaded cationic exchange resin particles having a particular particle size.  Applicants argued that the particle size is directed to the cellulose nicotine combination.  Since the cellulose may be replaced with polacrilex as the carrier, the particle size refers to the carrier nicotine combination.  The prior art of Svandal and Andersen II were provided to make obvious 0.1 to 100 mg of a nicotine delivery product, an oral dosage form having a weight in the range of 0.1 to 10 g, and a compressed chewing gum tablet.  Since the prior art of Axelsson is maintained, it is not necessary to cure the deficiency of nicotine loaded cationic exchange resin particles comprising at least 90% particles having a size in the range of 90-300 micron via the prior art of Svandal and Andersen II. 
	Thus this rejection is maintained. 

Correspondence
18.	No claims are allowed at this time.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/	Primary Examiner, Art Unit 1615